Citation Nr: 1425759	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracic and lumbar spine with degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for DDD of the cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to July 1996 and from February 2007 to September 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2010, and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an April 2003 letter, the Veteran notified the RO that he legally changed his name, as represented on the cover page.  Additionally, in an April 2003 letter, the Veteran notified the AOJ that he was moving and wanted his case transferred from the Fargo, North Dakota VARO to the Minneapolis, Minnesota VARO.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The issue of entitlement to service connection for an anxiety disorder, not otherwise specified, as secondary to the Veteran's already service-connected disabilities, has been raised by the record in the Veteran's November 2013 travel board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In a November 2013 videoconference hearing, the Veteran testified that his back had gotten worse over the past several years.  He stated that he cannot sit for long periods of time and always had to use his elbows and arms to lean forward when he sat.  The Veteran also testified that his back pain prevents him from standing for long periods of time.  The Veteran reported that he took Naproxen for his back pain, which helped a lot, but some days he would get back spasms, which caused him to miss work.  The Veteran also testified that his lower back sometimes became numb, that he had erectile dysfunction problems, and that he used to have pain that went all the way down into his legs.  As such, a VA examination is necessary to determine the nature, extent, and severity of the Veteran's low back disability.

In a May 2012 VA Form 9, the Veteran wrote that he wanted to increase the disability rating of his service-connected cervical spine disability.  In a December 2012 rating decision, the Veteran's claim for an increased rating, in excess of 10 percent, for DDD of the cervical spine, was denied.  In a November 2013 videoconference hearing, the Veteran stated that he disagreed with the December 2012 rating decision.  

The Board considers the Veteran's videoconference testimony to constitute a timely notice of disagreement with the December 2012 rating decision.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (noting that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a written notice of disagreement within the meaning of 38 U.S.C.A. § 7105 (West 2002)).

However, it does not appear that the RO has yet issued a statement of the case addressing the Veteran's DDD of the cervical spine claim.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).
  


Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his thoracic and lumbar spine disability, to include records from the Center for Diagnostic Imaging, the Twin Cities Spine Center, and the Minneapolis Clinic of Neurology.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairments related to the Veteran's service-connected thoracic and lumbar spine disability.  The claims folder should be made available to and reviewed by the examiner.

a. The examiner should identify all orthopedic and related neurological pathology related to the Veteran's thoracic and lumbar spine.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

b. The examiner should state whether the thoracic and lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. The examiner should also indicate whether there is related neurologic impairment in the Veteran's extremities, and if so, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.

d. The examiner is also asked to indicate whether the Veteran has other neurological symptoms, such as bowel, bladder, or erectile dysfunction problems, attributable to the service-connected thoracic and lumbar spine disability.  In doing so, the examiner should address the Veteran's testimony in his November 2013 videoconference hearing.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

3. Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to an increased rating in excess of 10 percent for DDD of the cervical spine.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

